People v Bailey (2014 NY Slip Op 06989)
People v Bailey
2014 NY Slip Op 06989
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2012-02813
 (Ind. No. 7687/09)

[*1]The People of the State of New York, respondent, 
vHokeelho Bailey, appellant.
Lynn W. L. Fahey, New York, N.Y. (Janet Claire Lê of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Jodi L. Mandel, and David H. Kupfer of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, Jr., J.), rendered February 28, 2012, convicting him of robbery in the first degree (two counts) and attempted robbery in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Chun, J.), of that branch of the defendant's omnibus motion which was to suppress identification testimony.
ORDERED that the judgment is affirmed.
Contrary to the People's contention, the record does not demonstrate that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Bradshaw, 18 NY3d 257, 267; People v Lopez, 6 NY3d 248, 257; People v Callahan, 80 NY2d 273; People Pressley, 116 AD3d 794, 795-796). Accordingly, in the absence of a knowing, voluntary, and intelligent waiver of the right to appeal, the defendant retained his right to challenge the denial of that branch of his omnibus motion which was to suppress identification testimony (see CPL 710.20[2]; People v Crawford, 110 AD3d 916, 916; People v Jacob, 94 AD3d 1142, 1144).
Nevertheless, the hearing court properly denied that branch of the defendant's omnibus motion which was to suppress identification testimony. "[T]he purpose of the Wade hearing [see United States v Wade, 388 US 218] is to test identification testimony for taint arising from official suggestion during  police-arranged confrontations between a defendant and an eyewitness'" (People v Dixon, 85 NY2d 218, 222 quoting People v Gissendanner, 48 NY2d 543, 552). Here, the People established in the first instance that the lineup was not improper, and the defendant failed to establish that the procedure was unduly suggestive (see People v Jackson, 98 NY2d 555, 559; People v Chipp, 75 NY2d 327, 335-336; People v Currie, 117 AD3d 1074, 1075). Accordingly, the hearing court properly denied that branch of the defendant's omnibus motion which was to suppress identification testimony.
BALKIN, J.P., LEVENTHAL, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court